NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0042n.06
                          Filed: January 14, 2008

                                          06-2527

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


LAURIE C. KUTA,                               )
                                              )
       Plaintiff-Appellant,                   )
                                              )
v.                                            )   ON APPEAL FROM THE UNITED
                                              )   STATES DISTRICT COURT FOR THE
GENERAL MOTORS CORPORATION,                   )   EASTERN DISTRICT OF MICHIGAN
                                              )
       Defendant-Appellee.                    )




       Before: DAUGHTREY, GILMAN, and COOK, Circuit Judges.


       PER CURIAM.            Plaintiff Laurie Kuta brought this action for employment

discrimination and retaliation against defendant General Motors Corporation, alleging

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e), and of Michigan’s

Elliott-Larsen Civil Rights Act, MCL § 37.2101. The district court granted summary

judgment to General Motors after determining that Kuta had failed to establish a prima

facie case of gender discrimination or to show that the company’s legitimate non-

discriminatory reason for terminating her employment was pretextual and, further, that she

had failed to satisfy the causation prong of the prima facie case necessary to sustain a

retaliation claim under either federal or state law.
06-2527
Kuta v. General Motors Corporation

       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in dismissing

the complaint. Because the reasons why judgment should be entered for the defendant

have been fully articulated by the district court, the issuance of a detailed opinion by this

court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM

the judgment of the district court upon the reasoning set out by that court in its opinion

granting summary judgment to the defendant, dated October 16, 2006.




                                             -2-